Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kenneth B. Leffler Reg. No. 36,075 on 2/25/2022.

The claims have been amended as:
Claim 1 (currently amended):	A method for use in a system comprising a transmitting haptic device, comprising a first haptic presentation device having an original set of haptic presentation properties, and a receiving haptic device, comprising a second haptic presentation device having a second set of haptic presentation properties, said method comprising:
	receiving haptic content in said transmitting haptic device;
	obtaining an alignment point for the haptic content according to said original set of haptic presentation properties in said transmitting haptic device, wherein the original set of haptic presentation properties relates to one or more of: 
		a size of the first haptic presentation device; and
		an orientation of the first haptic presentation device;
	transmitting, by said transmitting haptic device, the haptic content to said receiving haptic device;
	obtaining, in said receiving haptic device, a corresponding point to said alignment point according to the second set of haptic presentation properties for the receiving haptic device, wherein the second set of haptic presentation properties relates to one or more of: 
		a size of the second haptic presentation device; and
		an orientation of the second haptic presentation device; and
	presenting the haptic content in the receiving haptic device at the corresponding point,
	wherein the original set of haptic presentation properties is different from the second set of haptic presentation properties.

Claim 2 (previously presented):	The method of claim 1, further comprising:
	receiving graphic content in said transmitting haptic device;
	transmitting the graphic content to said second haptic device;
	adapting the graphic content according to said original set of haptic presentation properties and said second set of haptic presentation properties; and
	presenting the graphic content.

further relate to a resolution of the first haptic presentation device and the second set of haptic presentation properties further relate to a resolution of the second haptic presentation device.

Claim 4 (currently amended):	The method of claim 1, wherein the original haptic presentation properties relate to [[a]] the size of the first haptic presentation device and the second set of haptic presentation properties relate to [[a]] the size of the second haptic presentation device.

Claim 5 (currently amended):	The method of claim 1, wherein the original haptic presentation properties relate to [[an]] the orientation of the first haptic presentation device and the second set of haptic presentation properties relate to [[an]] the orientation of the second haptic presentation device.

Claim 6 (previously presented):	The method of claim 1, wherein the corresponding point is a scaled version of the alignment point and wherein graphic content received in said transmitting haptic device is adapted according to a scaling based on the second set of haptic presentation properties and the original set of haptic presentation properties.

Claim 7 (previously presented):	The method of claim 1, wherein the corresponding point is a rearranged version of the alignment point and wherein graphic content 

Claim 8 (previously presented):	The method according to claim 1, wherein the alignment point is obtained as a point of touch of a user of the transmitting haptic device.

Claim 9 (previously presented):	The method according to claim 1, wherein the alignment point is determined as a position for the haptic content.

Claim 10 (previously presented):	The method according to claim 1, wherein the corresponding point to said alignment point is obtained as a point of touch of a user of the receiving haptic device.

Claim 11 (previously presented):	The method according to claim 1, wherein the corresponding point to said alignment point is determined as a scaled position for the haptic content.

Claim 12 (previously presented):	The method according to claim 1, wherein the corresponding point to said alignment point is determined as a rearranged position for the haptic content.



Claim 14 (previously presented):	The method of claim 1, further comprising rearrangement of a translation of the haptic content.

Claim 15 (previously presented):	The method of claim 1, wherein at least one of the first haptic presentation device and the second haptic presentation device is a display configured for haptic presentation.

Claim 16 (currently amended):	A method for presenting haptic information on a haptic presenter configured to operate according to haptic presentation properties, said method comprising:
	receiving haptic content, wherein the haptic content is aligned according to original haptic presentation properties;
	obtaining an alignment point according to said original haptic presentation properties, wherein the original haptic presentation properties relate to one or more of: 
		a size of the original haptic presentation device; and
		an orientation of the original haptic presentation device; 
	obtaining a corresponding point according to the haptic presentation properties of the haptic presenter based on the alignment point according to said , wherein the haptic presentation properties of the haptic presenter relate to one or more of: 
		a size of the haptic presenter; and
		an orientation of the haptic presenter; and
	presenting the haptic content at the corresponding point, wherein the presented haptic content corresponds to the received haptic content,
	wherein the original haptic presentation properties is different from the haptic presentation properties of the haptic presenter.

Claim 17 (currently amended):	A haptic device for presenting haptic information comprising: 
	a haptic presenter configured to operate according to haptic presentation properties; and 
	a controller configured to:
	 receive haptic content, wherein the haptic content is aligned according to original haptic presentation properties;
	 obtain an alignment point according to said original haptic presentation properties, wherein the original haptic presentation properties relate to one or more of: 
		a size of the original haptic presentation device; and
		an orientation of the original haptic presentation device; 
	 obtain a corresponding point according to the haptic presentation properties of the haptic device based on the alignment point according to said , wherein the haptic presentation properties of the haptic device relate to one or more of: 
		a size of the haptic device; and
		an orientation of the haptic device; and
	 present the haptic content at the corresponding point, wherein the presented haptic content corresponds to the received haptic content,
	wherein the original haptic presentation properties is different from the haptic presentation properties.

Claims 18-19 (canceled)

Claim 20 (currently amended):	A non-transitory computer readable storage medium encoded with instructions that, when executed on a processor, perform a method for use in a system comprising a transmitting haptic device, comprising a first haptic presentation device having an original set of haptic presentation properties, and a receiving haptic device, comprising a second haptic presentation device having a second set of haptic presentation properties, said method comprising:
	receiving haptic content in said transmitting haptic device;
	obtaining an alignment point for the haptic content according to said original set of haptic presentation properties in said transmitting haptic device, wherein the original set of haptic presentation properties relates to one or more of: 
		a size of the first haptic presentation device; and
		an orientation of the first haptic presentation device;

	obtaining, in said receiving haptic device, a corresponding point to said alignment point according to the second set of haptic presentation properties for the receiving haptic device, wherein the second set of haptic presentation properties relates to one or more of: 
		a size of the second haptic presentation device; and
		an orientation of the second haptic presentation device; and
	presenting the haptic content in the receiving haptic device at the corresponding point,
	wherein the original set of haptic presentation properties is different from the second set of haptic presentation properties.

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 1/22/2022, prior arts of record and newly cited art found when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 16-17 and 20 when taken in the context of the claims as a whole.
At best the prior arts of record and newly cited art found, specifically, Sheynblat (US 2013/0222280 A1) discloses [0060] FIG. 5 illustrates an example method of receiving and storing sensation input, [0062] In step 515, the computing device may receive sensation input captured by one or more components of the haptic sleeve…particular haptic components known to be located at particular positions on the haptic sleeve…the 
Thus, claims 1, 16-17 and 20 are allowed over the prior arts of record.  Dependent claims 2-15 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 1/22/2022.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143   

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143